Citation Nr: 1503738	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-27 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy and amputation of the second toe of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO denied the Veteran's claim for a rating in excess of 20 percent for diabetes mellitus.  The Veteran filed a notice of disagreement (NOD) in April 2011.  In August 2012, the RO issued a statement of the case (SOC), and, in September 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ).

In  September 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

In addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  Of note, the Virtual VA  file contains the September 2013 Board hearing transcript; the remaining documents in Virtual VA are either duplicative of the documents in the Veteran's paper file or irrelevant to the issue currently on appeal.  The Veteran's VBMS claims file does not currently contain any documents.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

In May 2012, VA afforded the Veteran a diabetes mellitus examination.  The examiner noted that Veteran's diabetes mellitus is controlled by oral hypoglycemic agents and insulin injections more than once per day.  The examiner also noted that the Veteran does not require any regulation of activities as part of his medical management of diabetes mellitus.

However, the Veteran contends that his service-connected diabetes mellitus is manifested by insulin injections twice a day, a restricted diet, and regulation of activities.  On his September 2012 VA Form 9, the Veteran asserted that he currently takes 40 units of insulin by injection twice per day.

In an August 2013 statement, the Veteran's representative asserted that an increased rating is warranted because the Veteran is on a restricted diet, requires insulin, and requires regulation of activities to manage his diabetes.  

During his September 2013 Board hearing, the Veteran testified that he is on Glipizide and injects 45 units of insulin twice per day to control his diabetes.  He also  testified that he restricts his diet and restricts his activities by limiting his walking to about 75 to 100 yards and he does not "cut the grass or do anything around the house."  He further testified that his symptoms associated with his diabetes, to include his retinopathy, have gotten worse since his last VA examination in May 2012.

The Board notes that regulation of activities due to diabetes mellitus is a criterion for the next higher, 40 percent disability rating for diabetes mellitus.  See 38 C.F.R. § 4.11, Diagnostic Code 7913.  "Regulation of activities" is defined as avoidance of strenuous occupational and recreational activities.  Id.  While it is noted that the examiner indicated no restriction of activities due to diabetes mellitus during the May 2012 VA examination, written and oral statements since that examination suggest otherwise, and indicate that the Veteran's disability may have  since worsened.

Accordingly, the Board finds that evidence currently of record is inadequate for rating the disability under consideration, and that examination to obtain further medical findings responsive to the applicable rating criteria-to include a clear medical determination as to whether the Veteran's diabetes mellitus has resulted in a regulation of activities as prescribed by Diagnostic Code 7913-is  needed to evaluate the disability under consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination). 

Hence, the AOJ should arrange for the Veteran to undergo VA examination for his diabetes mellitus, by an appropriate medical professional..  The Veteran is hereby advised that, failure to report to the scheduled examination, without good cause, may well result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examinations, the AOJ  should obtain and associate with the claims file a copy of correspondence referencing the time and date of the examination-preferably, the notice of examination-sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The  record indicates that there are outstanding VA treatment records.  The record contains VA treatment records, dated through October 2010; however, the Veteran testified during  his Board hearing that he goes to the VA Medical Center (VAMC) in Cleveland, Ohio, at least four times per year for treatment for his condition.  .  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the aforementioned facility all outstanding records of VA evaluation and/or treatment  of the Veteran since October 2010, following  the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should give the appellant another opportunity to present information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo any further examination(s), if appropriate)  prior to adjudicating the claim on appeal.  

The AOJ's adjudication of the claim should include consideration of whether staged rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. 505, 509-10 (2007), is appropriate.  Also, the AOJ should consider the claim in light of all evidence added to the claims file since the last adjudication.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Cleveland VAMC  all outstanding, pertinent records of evaluation and/or treatment of the Veteran,  dated since October 2010..  Following  the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim for increased rating for diabetes mellitus.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent (non-VA) private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records have been received and associated with the claims file, arrange for the Veteran to undergo  VA examination, by an appropriate medical professional, for evaluation of his diabetes mellitus. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

In particular, the examiner must render specific findings as to whether the diabetes mellitus requires a regulation of activities; what, if any, complications are manifested as a result of diabetes mellitus; as well as whether diabetes mellitus has involved episodes of ketoacidosis or hypoglycemic reactions, and, if so, the number of hospitalizations per year or number of monthly visits to a diabetic care provider required. 

The examiner should also clearly indicate whether the claims file reflects any change(s) in the severity of diabetes mellitus since June 2009 (one year prior to the June 2010 claim for increase); and, if so, the approximate date(s) of the change(s), and the severity of the disability as of each date.

All examination findings/testing results, along with a complete, clearly stated rationale for the conclusions reached, must be provided.
 
5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination- sent to him by the pertinent VA medical facility.
 
6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  After completing the requested actions, and any additional notification and/or development action deemed warranted (to include arranging for the Veteran to undergo any further examination(s), if appropriate), readjudicate the claim for a rating in excess of 20 percent for diabetes mellitus.  

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all evidence added to the record since the last adjudication), and legal authority (to include consideration of whether staged rating of the disability (pursuant to Hart, cited above), if warranted.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



